DETAILED ACTION
This Office action is in response to Application filed on May 22, 2020.
Claims 1-22 are pending.
Claims 1-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 22, 2020 was filed before the mailing of a first office action on the merits. The submission is in compliance with the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhogue et al. (US 11,102,195 B1, “Shanbhogue”) in view of Kang et al. (US 2014/0370811 A1, “Kang”).
Regarding claims 1, 10, 17, Shanbhogue discloses a home automation (HA) system (see FIG. 1) comprising: 
a first HA device having a network address associated therewith (a smart device, such as a voice-enabled device 102, see FIG. 1 and 5:39-45; moreover, each smart device has an associated IP address, see FIG. 1 and 43:8-11) comprising
a first wireless device to receive signal using a first wireless protocol (communicating using Bluetooth network interface, see 14:49-62), and 

a second HA device (a smart device, such as an accessory device, see FIG. 1 and 5:33-39) comprising
a first wireless device to transmit signal to the first wireless device of the first HA device (communicating using Bluetooth network interface, see 14:49-62), and 
a second wireless device receiving the network address and using the network address to communicate with the second wireless device of the first HA device using the second wireless protocol (communicating using WiFi network interface, see 14:49-62; moreover, using IP address suggests that smart home devices communicate with each other by receiving packets containing the sender’s IP address [i.e., source IP address], see FIG. 1 and 43:8-11).
However, Shanbhogue does not explicitly disclose a first device comprising a first wireless device to receive a network address request using a first wireless protocol; and a second device comprising a first wireless device to transmit the network address request to the first wireless device of the first device.
Kang discloses a first device (a second portable terminal, see FIG. 2B) comprising 
a first wireless device (a Bluetooth module, see FIG. 2B and ¶ 74) to receive a network address request using a first wireless protocol (the second portable terminal 
a second device (a first portable terminal, see FIG. 2B) comprising 
a first wireless device (a Bluetooth module, see FIG. 2B and ¶ 74) to transmit the network address request to the first wireless device of the first device (the first portable terminal sends, to the second portable terminal through the Bluetooth module, a request for an address of the second portable terminal, see FIG. 2B and ¶ 74).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shanbhogue as taught by Kang, since the modification, as suggested in ¶ 77 of Kang, enables a smart device of the home automation system to use a Bluetooth module to search for other smart devices and communicate information with those other smart devices using WiFi, thereby reducing power usage during discovery.
Furthermore, regarding claim 10, Shanbhogue does not explicitly disclose a first device comprising a first wireless device using Bluetooth, and a second wireless device using WiFi; and a second device comprising a second wireless device using WiFi.
Kang discloses a first device (a second portable terminal, see FIG. 2B) comprising 
a first wireless device using Bluetooth (a Bluetooth module, see FIG. 2B and ¶ 74), and 
a second wireless device using WiFi (a WiFi module, see FIG. 2B and ¶ 76); and 
a second device (a first portable terminal, see FIG. 2B) comprising 
a second wireless device using WiFi (a WiFi module, see FIG. 2B and ¶ 76).

Regarding claims 2, 11, and 18, Shanbhogue discloses a wireless network using the second wireless protocol (smart devices communicate using WiFi network interface, see 14:49-62); and 
wherein the wireless network is configured to block device discovery (the wireless network can be configured to prevent smart devices from discovering each other, see 45:30-39).
Furthermore, regarding claim 11, Shanbhogue discloses a WiFi wireless network (smart devices communicate using WiFi network interface, see 14:49-62).
Regarding claims 3 and 19, Shanbhogue discloses wherein the first wireless protocol comprises Bluetooth (communicating using Bluetooth network interface, see 14:49-62).
Regarding claims 4 and 20, Shanbhogue discloses wherein the second wireless protocol comprises WiFi (communicating using WiFi network interface, see 14:49-62).
Regarding claims 5, 12, and 21, Shanbhogue discloses wherein the network address comprises an internet protocol (IP) address (using IP address suggests that smart home devices communicate with each other by sending packets containing its own IP address [i.e., source IP address], see FIG. 1 and 43:8-11).
Regarding claims 6, 13, and 22, Shanbhogue discloses a wireless network using the second wireless protocol (smart devices communicate using WiFi network interface, see 14:49-
Furthermore, regarding claim 13, Shanbhogue discloses a WiFi wireless network (smart devices communicate using WiFi network interface, see 14:49-62).
Regarding claims 7 and 14, Shanbhogue discloses wherein the second HA device comprises an HA user interface device (a smart device, such as an accessory device, see FIG. 1 and 5:33-39).
Regarding claims 8 and 15, Shanbhogue discloses wherein the first HA device comprises an HA hub device (a smart device, such as a voice-enabled device 102 that can be paired with accessory devices, see FIG. 1 and 5:39-45).
Regarding claims 9 and 16, Shanbhogue discloses wherein the second HA device comprises an HA operation device for performing at least one HA operation (a smart device, such as an accessory device, see FIG. 1 and 5:33-39; for example, an access device can be a light bulb that can turn on and off based on voice-command [i.e., HA operation], see FIG. 1 and 5:33-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474